       Case 3:20-cv-00242-DPJ-FKB Document 16 Filed 01/21/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

WILLIE POLE                                                                             PLAINTIFF

V.                                                   CIVIL ACTION NO. 3:20-CV-242-DPJ-FKB

THE FEDERAL BUREAU OF INVESTIGATION,
AGENT ADAM WEST, JOHN DOE NUMBER ONE,
JOHN DOE NUMBER TWO, ABC COMPANIES,
AND JOHN DOES 1-10                                                                  DEFENDANTS

                                              ORDER

       Willie Pole sued the Federal Bureau of Investigation and an agent he identified as Adam

West alleging constitutional violations and tort claims arising out of an encounter at Pole’s

home. The FBI moved to dismiss all claims—or alternatively the claims against it and any

federal employee sued in his or her official capacity—for lack of subject-matter jurisdiction

under Federal Rule of Civil Procedure 12(b)(1). Def.’s Mot. [10]. For the reasons explained

below, the FBI’s motion [10] is granted as to it; additional briefing will be required as to

Defendant West.

I.     Facts and Procedural History

       Pole claims that on April 4, 2019, “agents of the Federal Bureau of Investigation busted

open the door to his home, grabbed him by the arm when he was wearing no cloths [sic] and

ordered him to go outside.” Pl.’s Resp. [14] at 1; see Compl. [1] at 2–5. His lawsuit advances

the following claims: (1) violation of the Fourth, Fifth, Sixth, and Fourteenth Amendments

(pursued under 42 U.S.C. § 1983); (2) violation of Pole’s Fourth Amendment right to be

protected from unreasonable seizure; (3) assault and false imprisonment; and (4) “Federal

Bureau of Investigation Liability.” Compl. [1] at 6; see id. at 5–6. As defendants, Pole names

the FBI and Agent Adam West, in his individual and official capacities, as well as multiple John
       Case 3:20-cv-00242-DPJ-FKB Document 16 Filed 01/21/21 Page 2 of 8




Doe defendants. Id. at 1–2. The FBI represents that it does not have any employees named

Adam West.

        Pole filed suit on April 6, 2020, and served the FBI on October 5, 2020. Summons [8].

To date, the docket does not reflect successful service upon Defendant West, despite two

extensions of time to do so. July 24, 2020 Text-Only Order (setting a September 4, 2020

deadline to serve process); Order [9] (setting a December 31, 2020 deadline to serve process).

On December 4, 2020, the FBI moved for dismissal based on lack of subject-matter jurisdiction

under Rule 12(b)(1). Pole responded in opposition with a one-page argument; the FBI filed its

reply, so the briefing is closed.

II.     Standard

        A motion to dismiss for want of subject-matter jurisdiction is properly brought under

Rule 12(b)(1). See, e.g., Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). The

party asserting subject-matter jurisdiction—in this case Pole—ultimately bears the burden of

proof. Davis v. United States, 597 F.3d 646, 649 (5th Cir. 2009) (citing Ramming, 281 F.3d at

161). In ruling on a 12(b)(1) motion, “the court may consider any one of the following: (1) the

complaint alone; (2) the complaint plus undisputed facts evidenced in the record; or (3) the

complaint, undisputed facts, and the court’s resolution of disputed facts.” Id. at 649–50 (citing

Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir. 2008)); see Williamson v. Tucker, 645 F.2d 404,

412–13 (5th Cir. 1981).

III.    Analysis

        A.      Timeliness of the Motion

        Pole says the FBI filed its motion “over a week after an answer or responsive pleading

was due.” Pl.’s Mem. [14] at 1. Pole does not elaborate but seems to suggest that the motion



                                                 2
       Case 3:20-cv-00242-DPJ-FKB Document 16 Filed 01/21/21 Page 3 of 8




was untimely under Federal Rule of Civil Procedure 12(b), which states that Rule 12(b)(1)

motions “must be made before pleading if a responsive pleading is allowed.” Aside from the

fact that the motion addresses subject-matter jurisdiction, see Fed. R. Civ. P. 12(h), an agency of

the United States, an officer, or employee must file an answer or responsive pleading within 60

days of service. Fed. R. Civ. P. 12(a)(2), (3). The FBI filed this motion within that time.

       B.      Constitutional Claims

       Turning to the merits, the FBI first says Pole’s § 1983 claims—which assert violations of

the Fourth, Fifth, Sixth, and Fourteenth Amendments—must be dismissed because “§ 1983

claims cannot lie against federal . . . agencies for acts committed under federal law.” Def.’s

Mem. [11] at 5 (citing Evans v. Ziporkin, 471 F. App’x 302, 303 (5th Cir. 2012) (finding § 1983

action against employee of the Social Security Administration was subject to dismissal because

§ 1983 “only applies to state actors acting under color of state law”)); see also Hoffman v. U.S.

Dep’t of Hous. & Urban Dev., 519 F.2d 1160, 1165 (5th Cir. 1975) (“Likewise, a federal agency

is also excluded from the scope of section 1983 liability.”). The FBI is correct; all § 1983 claims

against it are dismissed.1

       Though Pole never addresses the deficiencies in his § 1983 claims, he suggests that at

least the Fourth Amendment claim should be construed under Bivens v. Six Unknown Named

Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). As he puts it, “[a] violation of



1
  Although the FBI seeks dismissal of the individual- and official-capacity claims against
Defendant West, West was never served and did not join in this motion—assuming there is an
Agent Adam West. Pole never raises this issue, but the Court has struggled a bit with the proper
procedure for addressing the claims against West. Ultimately, the Court does not need a motion
to raise jurisdictional issues, because it has “the responsibility to consider the question of
subject[-]matter jurisdiction sua sponte if it is not raised by the parties.” Giannakos v. M/V
Bravo Trader, 762 F.2d 1295, 1297 (5th Cir. 1985) (citations omitted). And though the § 1983
claims against West seem meritless, the Court will give Pole one last opportunity to address them
as discussed below.
                                                 3
       Case 3:20-cv-00242-DPJ-FKB Document 16 Filed 01/21/21 Page 4 of 8




the Fourth Amendment protection against unreasonable searches and seizures by a federal agent

acting under color of his authority gives rise to a cause of action for damages consequent upon

his unconstitutional conduct.” Pl.’s Mem. [14] at 2 (citing Bivens, 403 U.S. 388).

        Pole cannot avoid dismissal by recharacterizing his claims as arising under Bivens.

Bivens is “the federal counterpart to § 1983.” Abate v. So. Pacific Transp. Co., 993 F.2d 107,

111 (5th Cir. 1993). But Bivens “provides a cause of action only against government officers in

their individual capacities.” Affiliated Prof’l Home Health Care Agency v. Shalala, 164 F.3d

282, 286 (5th Cir. 1999). Thus, while a plaintiff “may bring a Bivens action against individual

officers for a[n] alleged constitutional violation, . . . he may not bring an action against the

United States, [an agency of the United States], or [agency] officers in their official capacities as

such claims are barred by the doctrine of sovereign immunity.” Gibson v. Fed. Bureau of

Prisons, 121 F. App’x 549, 551 (5th Cir. 2004). The FBI asserted this point in its opening

memorandum, but Pole did not address it in his response. See Def.’s Mem. [11] at 1–2. The

Court will not construe the Complaint as asserting viable Bivens claims against the FBI.

        Pole’s only other argument regarding the constitutional claims states: “Should the Court

find that the FBI is not a proper party to this case, the Plaintiff submits that these claims are still

valid against the government upon amendment to his initial pleading.” Pl.’s Resp. [14] at 2.

Assuming “the government” refers to the United States, an amendment would be futile as to the

constitutional claims because “neither Bivens, nor [§ 1983] provide a valid jurisdictional

predicate” for actions against the United States. Affiliated Prof’l Home Health Care Agency, 164

F.3d at 286.




                                                   4
       Case 3:20-cv-00242-DPJ-FKB Document 16 Filed 01/21/21 Page 5 of 8




       In sum, the Court lacks jurisdiction to hear claims under § 1983 or Bivens against the FBI

or the United States. The same appears true for Defendant West in his official capacity, though

the Court will allow Pole to address that issue.

       C.      Tort Claims

       As for Pole’s assault and false-imprisonment claims against the FBI, those claims would

fall under the Federal Tort Claims Act (FTCA), which “confers on federal courts exclusive

jurisdiction of civil actions on claims against the United States for money damages for personal

injury caused by the negligent or wrongful acts or omissions of any federal employee while

acting within the scope of his office or employment.” Esquivel-Solis v. United States, 472 F.

App’x 338, 339 (5th Cir. 2012).

       Significantly, “FTCA claims may be brought against only the United States, and not the

agencies or employees of the United States.” Id. (noting FTCA claims against a federal agency

must be dismissed for lack of jurisdiction). Thus, “[a]n FTCA claim brought against a federal

agency or employee rather than the United States shall be dismissed for want of jurisdiction.” Id.

at 340. Again, the FBI argued this point in its opening brief; Pole failed to consider it in his

response. See Def.’s Mem. [11] at 6. The Court finds that it lacks jurisdiction to hear the tort

claims against the FBI and dismisses them. The same appears to be true for Defendant West in

his individual capacity, something Pole will need to address.

       As noted, however, Pole mentions his desire to amend his Complaint to name “the

government,” Pl.’s Resp. [14] at 2, and the United States would be a proper FTCA party. To

begin, Pole never filed a proper motion seeking leave to amend his Complaint pursuant to Rule

15(a). Under L.U. Civ. R. 7(b)(3)(D), “[a] response to a motion may not include a counter-

motion in the same document. Any motion must be an item docketed separately from a



                                                   5
        Case 3:20-cv-00242-DPJ-FKB Document 16 Filed 01/21/21 Page 6 of 8




response.” See also L.U. Civ. R. 15 (noting “a proposed amended pleading must be an exhibit to

a motion for leave to file the pleading”). Merely mentioning amendment in his response is not

enough, and the Court will not infer a motion to amend in this instance.

        That said, it is not clear that Pole would have to amend because he named Defendant

West in his official capacity. “[S]uits against federal officers in their official capacity are really

suits against the government.” Smart v. Holder, 368 F. App’x 591, 593 (5th Cir. 2010) (citing

Boehms v. Crowell, 139 F.3d 452, 462–63 (5th Cir. 1998)). And in some cases, the United States

is simply substituted as the proper party. See Vander Zee v. Reno, 73 F.3d 1365, 1368 n.2 (5th

Cir. 1996) (noting that United States was substituted for officers sued in their official capacities

in the trial court).

        Neither party addresses this issue, and the Court has not thoroughly researched it.

Regardless, it raises two more concerns. First, Pole never served Defendant West. Second,

assuming Pole could simply substitute the United States for the official-capacity claim against

West, and assuming further that service on the FBI constitutes service on the United States, Pole

has not yet demonstrated that he exhausted his administrative remedies under the FTCA. See,

e.g., DeGarza v. Montejano, No. A-19-CV-01013-LY-SH, 2019 WL 5556561, at *3 (W.D. Tex.

Oct. 28, 2019) (holding substitution of United States as proper party in FTCA case not warranted

where plaintiff failed to allege he exhausted administrative remedies as required for court to

exercise jurisdiction). If he did not exhaust, then the Court would lack jurisdiction over all

FTCA claims.

        In sum, the FTCA claims against the FBI are dismissed. The same appears to be

appropriate as to Defendant West in his individual capacity, something Pole must address.




                                                   6
       Case 3:20-cv-00242-DPJ-FKB Document 16 Filed 01/21/21 Page 7 of 8




Finally, the Court will give Pole an opportunity to show exhaustion and, if necessary, address

whether the failure to serve West impacts the official-capacity claims under the FTCA.

       D.      Failure to Serve Defendant West

       The final issue is whether to dismiss the claims against Defendant West. As noted above,

jurisdiction would exist to hear a Bivens claim against Defendant West in his individual capacity.

It is also possible that an FTCA claim could exist if the official-capacity claim against this

defendant is construed as one against the United States. But as the FBI correctly noted in its

opening memorandum, Pole never perfected service of process. See Def.’s Mem. [11] at 5 n.4.

        Rule 4(m) provides:

       If a defendant is not served within 90 days after the complaint is filed, the court—
       on motion or on its own after notice to the plaintiff—must dismiss the action
       without prejudice against that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court must
       extend the time for service for an appropriate period.

While Pole argues in response that claims for damages against individual federal officers are

permitted, Pl.’s Resp. [14] at 2, he never addresses the FBI’s argument that he failed to serve

Defendant West. See Def.’s Mem. [11] at 5 n.4. Nor does he address the FBI’s contention that it

knows of no such agent. Id. Regardless, the time to serve the defendant has passed.

Accordingly, the Court will require Pole to show good cause for failing to serve this defendant.

IV.    Conclusion

       The Court finds that the FBI’s motion to dismiss [10] should be granted; all claims

against it are dismissed.

       In addition, Pole must file a response to this Order by January 28, 2021, addressing the

following issues.




                                                  7
       Case 3:20-cv-00242-DPJ-FKB Document 16 Filed 01/21/21 Page 8 of 8




       First, Pole must show good cause for having failed to properly serve Defendant Adam

West. If no such cause exists, the individual-capacity claims against Defendant West will be

dismissed under Rule 4(m).

       Second, Pole must show why the Court has subject-matter jurisdiction over the official-

capacity, constitutional claims against West.

       Third, Pole must show a basis for finding subject-matter jurisdiction over the FTCA

claims by providing proof that he exhausted administrative remedies.

       Fourth, if Pole exhausted administrative remedies under the FTCA, he must explain why

jurisdiction would exist for the FTCA claims against Defendant West in his individual capacity.

       Fifth, Pole must explain whether the official-capacity claims have been properly served,

and if not, show good cause for that failure.

       The Government’s response (if necessary) and Pole’s reply will be due under Local Rule

7. Failure to respond to this Order will be viewed as a concession of all issues and this matter

will be dismissed without further notice.

       SO ORDERED AND ADJUDGED this the 21st day of January, 2021.

                                                s/ Daniel P. Jordan III
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                  8
